DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 2, 4, 6, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (US 2008/0222353), “Nam”.

2.	As per claim 1, Nam discloses a nonvolatile memory that includes blocks [hybrid HDD, figure 3]; and a controller electrically connected to the nonvolatile memory, wherein when the electronic device is connected to the host, the controller is configured to transmit first information to the host [Host, figure 3], the first information indicates a first logical address range and second information about a cold block, the first logical address range corresponds to cold data stored in the nonvolatile memory [NVC address range, figure 4A], and the cold block includes the cold data [defective and non-defective blocks, abstract].

3.	As per claim 2, Nam discloses wherein the controller is configured to determine the second information about the cold block based on an amount of valid data in the cold block [defective blocks threshold, figure 4A].

4.	As per claim 4, Nam discloses wherein the second information about the cold block includes an amount of invalid data in the cold block [defective blocks, abstract].

5.	As per claim 6, Nam discloses wherein the electronic device is connected to the host based on NVMe standard [host-NVC connection, figure 3].

6.	As per claim 10, Nam discloses wherein the first logical address range is specified by a starting logical address of the first logical address range, and a number of logical blocks included in the first logical address range [NVC, figure 3].

7.	As per claim 11, Nam discloses wherein an access frequency to the first logical address range is lower than a threshold [zero frequency after conversion, abstract].

8.	As per claim 12, Nam discloses wherein the cold block is a block erased a number of times smaller than a threshold, or a block of which an erasing sequence number is smaller than a particular number, and the cold data is valid data in the cold block [erased zero times after conversion, abstract].

Conclusion
A.	Allowable Subject Matter
	Claims 3, 5, 7-9, and 13-17 are objected to.
The primary reasons for allowance of claim 3 in the instant application is the combination with the inclusion in these claims that “wherein the second information about the cold block includes a processing amount for turning the cold block into a block to which data is writable”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 5 in the instant application is the combination with the inclusion in these claims that “wherein the amount of invalid data indicates a storage capacity collected by a GC operation designating the cold block as a GC source block”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 7 in the instant application is the combination with the inclusion in these claims that “wherein the controller is configured to: transmit, to the host, information that indicates the first logical address range corresponding to a first physical memory area in the nonvolatile memory when the cold data is stored in the first physical memory; and read the cold data from the nonvolatile memory in accordance with a read command that is received from the host and designates the first logical address range, and transmit the read cold data to the host”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 8 in the instant application is the combination with the inclusion in these claims that “wherein the controller is configured to: transmit, to the host, information that indicates the first logical address range corresponding to a first physical memory area in the nonvolatile memory when the cold data is stored in the first physical memory; and write, to a second physical memory area in the nonvolatile memory, the cold data that is received with a write command designating the first logical address range from the host”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 13 in the instant application is the combination with the inclusion in these claims that “wherein when the electronic device is connected to the host, the controller is further configured to: transmit, to the host, information that indicates a processing amount for turning one or more cold blocks in the nonvolatile memory into one or more blocks to which data is writable, in response to an inquiry received from the host; and execute a process for turning the one or more cold blocks into one or more blocks to which data is writable in response to a request received from the host”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 14 in the instant application is the combination with the inclusion in these claims that “wherein when the electronic device is connected to the host, the controller is further configured to transmit to third information to the host when invalid data amount included in one or more cold blocks in the nonvolatile memory exceeds a threshold, wherein the 5 third information indicates that the invalid data amount exceeds the threshold or performing a process for turning the one or more cold blocks into one or more blocks to which data is writable is needed”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 15 in the instant application is the combination with the inclusion in these claims that “wherein when the electronic device is connected to the host, the controller is further configured to: read second data from the nonvolatile memory in accordance with a read command that is received from the host and designates the second logical address range, and transmit the read second data to the host, the second logical address range comprising the first logical address range and one or more logical addresses preceding or following the first logical address range; and write, to the nonvolatile memory, the second data received with a write command designating the second logical address range from the host”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 16 in the instant application is the combination with the inclusion in these claims that “wherein when the electronic device is connected to the host, the controller is further configured to: transmit, to the host, information that indicates a third logical address range corresponding to third data and a processing amount for turning a block comprising the third data into a block to which data is writable, wherein the third data is stored in the nonvolatile memory and is to be moved for data retention; read the third data from the nonvolatile memory in accordance with a read command that is received from the host and designates the third logical address range, and transmit the read third data to the host; and write, to the nonvolatile memory, the third data that is received with a write command designating the third logical address range from the host”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 17 in the instant application is the combination with the inclusion in these claims that “wherein when the electronic device is connected to the host, the controller is further configured to: read the cold data from the nonvolatile memory; issue, to a second electronic device, a write command for writing the read cold data that designates the first logical address range; invalidate the cold data stored in the nonvolatile memory when the cold data is written to a second 20 nonvolatile memory in the second electronic device in accordance with the issued write command; and notify the host that the cold data corresponding to the first logical address range is stored in the second electronic device”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

B.	Claims Rejected
	Claims 1, 2, 4, 6, and 10-12 are rejected.

C.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138